                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

 In Re:                                          :   Chapter 11
                                                 :
 Woodbridge Group of Companies, LLC              :   Case No.: 17-12560 (BLS)
                                                 :
                   Debtor.                       :
                                                 :
 Michael Goldberg, as Liquidating Trustee of     :
 the Woodbridge Liquidation Trust,               :   MEDIATION STATUS REPORT
 successor in interest to the estates of         :
 Woodbridge Group of Companies, et al.,          :
                                                 :
                  Plaintiff,                     :   Adv. Proc. No.: 19-50337 (BLS)
 v.                                              :
                                                 :
 Laurence J. Nakasone,                           :

                 Defendants.

        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

          X             Mediation sessions are scheduled to occur on April 28, 2021.

                        A mediation session needs to be scheduled, but the mediator has been
                        unable to arrange a date and time.

                        OTHER:


Dated: April 15, 2021                           /s/ Ian Connor Bifferato
                                              Ian Connor Bifferato (DE #3273)
                                              The Bifferato Firm P.A.
                                              1007 N. Orange Street, 4th Floor
                                              Wilmington, DE 19801
